Citation Nr: 0700820	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1963.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


REMAND

The veteran contends that an in-service fall in October 1962 
caused his current back disability.  He also claims that the 
fall aggravated a pre-existing right hip condition.  The 
Board finds that further development is required before this 
case can be adjudicated; specifically, a medical opinion is 
required.  

As the veteran's hips were found to be normal upon enlistment 
for active duty, the presumption of soundness applies.  It 
can only be rebutted with clear and unmistakably evidence 
that the veteran's right hip disability existed prior to 
service and was not aggravated as a result of service.  No 
medical opinion of record adequately addresses this clear and 
unmistakable evidence standard.  Accordingly, an additional 
VA examination is required.  In addition, the March 2003 VA 
examination of record does not contain an opinion as to the 
etiology of the veteran's back disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including his 
most recent VA Medical Center treatment 
records.  If the RO or the AMC is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
right hip and back disabilities.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed, and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
proffer an opinion with respect to the 
veteran's right hip disability as to 
whether it clearly and unmistakably 
existed prior to the veteran's period of 
active duty and whether it clearly and 
unmistakably underwent no permanent 
increase in severity as a result of this 
period of service.  

With respect to the veteran's back 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (whether there is a 50 
percent or better probability) that the 
back disability is related to the 
veteran's active duty service.

The rationale for all opinions expressed 
must also be provided.  


3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


